Citation Nr: 9903642	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-22 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for a chronic nervous disorder.  


REPRESENTATION

Appellant represented by:	Clayte Binion III


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


REMAND

In a May 1997 decision, the Board determined that there was 
no new and material evidence to reopen the veteran's claim of 
entitlement to service connection for a chronic nervous 
disorder.  The veteran appealed that decision to the Court of 
Veteran's Appeals (Court).  

In a recent case, the Court of Appeals for the Federal 
Circuit (Court of Appeals) overruled the test set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), which stated 
that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  It held 
that the proper test is as set forth in VA regulation 
38 C.F.R. § 3.156(a) (1998), which states that "new and 
material evidence" is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.    

Thereafter, pursuant to VA's unopposed motion, in October 
1998 the Court ordered that the May 1997 Board decision be 
vacated and the case remanded to the Board.  In a subsequent 
communication, the veteran's representative indicated that he 
would submit additional evidence in support of the veteran's 
claim and requested that the case be transferred to the RO 
for initial review of that evidence.    

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO is to contact the veteran and 
provide him with a 90-day period within 
which to submit any additional evidence 
he so desires, and after completing any 
additional development deemed necessary, 
the RO should readjudicate the issue of 
whether new and material evidence has 
been submitted or secured to reopen the 
veteran's claim of entitlement to service 
connection for a chronic nervous 
disorder, considering 38 C.F.R. 
§ 3.156(a) (1998) and Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
No action is required of the veteran unless so notified.        

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

- 4 -


